Citation Nr: 1803939	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1978 to February 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is now with the RO in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Acquired Psychiatric Disorder

The February 2014 VA examiner noted that a series of psychiatric evaluations and two psychiatric admissions while the Veteran was in active duty included acute psychotic episode, manic type behaviors, and depression.  The examiner diagnosed short duration depressive episode and a personality disorder consisting of histrionic, avoidant, and "inadequate" traits.  The examiner opined that short duration depressive episode is less likely as not caused by or a result of the series of psychiatric evaluations and two psychiatric admissions while in active duty to include acute psychotic episode, manic type behaviors, and depression.

The VA examiner stated that there is evidence of a personality disorder to include a chronic, characterological defensiveness to criticism and over-reaction to stressors that may have been present in childhood and a consequence of childhood issues.  Further, the examiner indicated that the Veteran enters depressive episodes due to an underlying vulnerability to stress as acknowledged by the diagnosis of a personality disorder and that it appears while in active duty he was struggling with the death of his father as well as a failed relationship.  

Service connection cannot be granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  

The VA examiner's opinion is incomplete, as he failed to discuss whether the Veteran has a current psychiatric disorder resulting from a mental disorder superimposed upon his diagnosed personality disorder during service.  See 38 C.F.R. § 4.127.  Thus, an addendum opinion is necessary.  

Right Leg Disability

The February 2014 VA examiner noted that bilateral knee x-rays showed moderate to severe osteoarthritis of the right knee with severe lateral compartment joint space loss.  The examiner opined that the available objective evidence does not support a nexus between the Veteran's in-service ankle sprain and a current normal exam to current bilateral knee osteoarthritis.  However, the examiner did not provide a fully explained rationale for why the Veteran's right knee osteoarthritis is not related to his in-service ankle sprain.  Therefore, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Then, obtain an addendum opinion from the VA examiner (or other qualified examiner, if unavailable) who provided the February 2014 VA mental disorders examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.

(a)  Please identify all psychiatric disorders diagnosed since November 2011, including major depressive disorder, short duration depressive episode, and personality disorder.  If a diagnosis of major depressive disorder is not warranted, please explain your finding in light of the diagnosis of the same in the March 2012 VA examination.

(b)  For each psychiatric disability diagnosed, other than personality disorder, is it at least as likely as not (50 percent or greater probability) that such disability:

(i) had its onset during service; (ii) was superimposed upon his personality disorder during service (please comment on your earlier statement that the Veteran enters depressive episodes due to an underlying vulnerability to stress as acknowledged by the diagnosis of a personality disorder and that it appears while in active duty he was struggling with the death of his father as well as a failed relationship); or (iii) is otherwise related to service?

In addressing this question, please specifically address the Veteran's service treatment records showing a diagnosis of probable PCP abuse in November 1978; a January 1979 admission due to acute psychotic episode, by history, secondary to PCP; a March 22, 1980 notation of recent episodes of manic type behavior; a diagnosis of depression with anxiety features on March 23, 1980; a March 24, 1980 admission secondary to polysubstance abuse, chronic intoxication, probably from marijuana; a notation of alcoholism in September 1980; and an August 1981 notation of alcohol, drug abuse in past with a variety of episodes of explosive behavior.  Please also address the Veteran's report of a stressful period in 1978 in which his father and grandfather passed away and that around this time he began working in the Navy as a machinist and was stressed by the 12-hour shifts and intensity of the work and that he made a mistake at work and had a "mental breakdown."  See March 2012 VA examination.

Please include a thorough rationale for all opinions expressed.  Additionally, if you are unable to render an opinion without resorting to speculation, please explain why this is so.

3.  Obtain an addendum opinion from the VA examiner (or other qualified examiner, if unavailable) who provided the February 2014 VA examination of ankles, knees, and hips.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner is asked to provide a thorough rationale to support the finding that the Veteran's current right knee osteoarthritis is not related to his in-service right ankle sprain.  

In addressing this question, please specifically address the Veteran's history of right ankle sprain and treatment in service and subjective report of post-service right knee problems when standing.  If you are unable to render an opinion without resorting to speculation, please explain why this is so.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




